                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 PENSION FUND OF CEMENT MASONS’         )
 UNION LOCAL UNION NO. 502 et al.,      )
                                        )                CASE NO.: 20-CV-4213
                 Plaintiffs,            )
                                        )                MAG. JUDGE: CUMMINGS
          vs.                           )
                                        )
 GLOBAL CONCRETE CORP., an Illinois     )
 corporation, GLOBAL BUILDERS, INC., an )
 Illinois corporation, and              )
 CARMEN GRATACE, an individual,         )
                                        )
                 Defendants.            )

 MOTION TO REINSTATE THE LAWSUIT AND FOR THE IMMEDIATE ENTRY OF
   JUDGMENT AGAINST GLOBAL BUILDERS, INC. AND CARMEN GRATACE

       NOW COME the Plaintiffs, the PENSION FUND OF CEMENT MASONS’ UNION

LOCAL UNION NO. 502 et al., by and through their attorneys, JOHNSON & KROL, LLC, and

move this Honorable Court to reinstate the lawsuit and to enter an immediate judgment against the

Defendants GLOBAL BUILDERS INC., (“GLOBAL BUILDERS”) and CARMEN GRATACE

(“GRATACE”), and in support state as follows:

1.     On March 17, 2021, during a settlement conference conducted by the Honorable Magistrate

       Judge Cummings, the Plaintiffs, GLOBAL BUILDERS and GRATACE agreed to resolve

       the Plaintiffs’ claims.

2.     On May 14, 2021, the Plaintiffs, GLOBAL BUILDERS and GRATACE entered into a

       Settlement Agreement to memorialize the settlement reached during the settlement

       conference. (A copy of the fully executed Settlement Agreement is attached as Exhibit 1).

3.     The fully executed Settlement Agreement was provided to GLOBAL BUILDERS and

       GRATACE’s counsel on May 14, 2021.



                                          Page 1 of 4
4.         The Settlement Agreement required GLOBAL BUILDERS and GRATACE to pay

           $3,067.50 to the Plaintiffs within 30 days of May 14, 2021. (Settlement Agreement ¶ 9;

           Exhibit 1).

5.         Paragraph 10 of the Settlement Agreement further provided as follows:

                    In the event [GRATACE] and/or [GLOBAL BUILDERS] fail to remit
                    payment of $3,067.50 within thirty (30) days of receiving a fully executed
                    copy of this Agreement: (A) the [Plaintiffs] may petition the court to reinstate
                    the Federal Lawsuit and to seek an immediate entry of judgment against
                    [GRATACE] and [GLOBAL BUILDERS], jointly and severally, in the
                    amount of $3,067.50; and (B) in the event the [Plaintiffs] are required to
                    reinstate the Federal Lawsuit, [GRATACE] and [GLOBAL BUILDERS]
                    shall be liable for all their reasonable attorney’s fees and costs.

           (Settlement Agreement ¶ 10; Exhibit 1).

6.         Pursuant to the Settlement Agreement, the parties agreed to a Stipulated Order of Dismissal

           of the Defendants GLOBAL BUILDERS and GRATACE with the Court to Retain

           Jurisdiction to Enforce the terms of the Parties’ Settlement Agreement (“Stipulated Order

           of Dismissal”), which this Court entered on May 25, 2021. (Docket No. 60); (A copy of

           the Stipulated Order of Dismissal is attached hereto as Exhibit 2).

7.         Pursuant to Paragraph 1 of the Stipulated Order of Dismissal, Defendants GLOBAL

           BUILDERS and GRATACE were dismissed without prejudice. (Docket No. 60); (Exhibit

           2).

8.         Paragraphs 2 and 41 of the Stipulated Order of Dismissal provide as follows:

                 2. The Court shall retain jurisdiction over the Parties and hereby grants the
                    Plaintiffs leave to reinstate the proceedings in the above-captioned matter
                    to enforce the terms of the Settlement Agreement entered into by and
                    between the Parties in May 2021, but not later than July 13, 2021. The
                    Parties are barred from relitigating any claims raised in this litigation or any
                    claims released by means of the Settlement Agreement.



1
    The Stipulated Order of Dismissal is missing a paragraph 3.


                                                     Page 2 of 4
            4. Pursuant to the Settlement Agreement entered into by and between the
               Parties in April 2021, Defendants GLOBAL BUILDERS and GRATACE
               are obligated to pay make payment to the Plaintiffs by June 13, 2021.
               Failure by the Defendant to comply with their payment obligation shall
               constitute a breach of the Settlement Agreement.

      (Docket No. 60); (Exhibit 2).

9.    As of the date of this filing, Defendants GLOBAL BUILDERS and GRATACE have failed

      to remit payment of $3,067.50 in breach of the Settlement Agreement. (A Certification of

      Lawrence J. Picardi, Sr. is attached hereto as Exhibit 3).

10.   In the preparation, review and filing of this Motion, the Plaintiffs incurred $910.42 in

      attorneys’ fees and costs, which should be awarded to them and against Defendants

      GLOBAL BUILDERS and GRATACE. (An Affidavit of Attorneys’ Fees is attached

      hereto as Exhibit 4).



WHEREFORE, Plaintiffs respectfully request:

A.    That this matter be reinstated, and that Judgment be entered in favor of Plaintiffs and

      against the Defendants GLOBAL BUILDERS and GRATACE, jointly and severally, in

      the aggregate amount of $3,977.92, itemized as follows:

      i.       $3,067.50 required by the Settlement Agreement; and

      ii.      $910.42 in reasonable attorneys’ fees and costs incurred by the Plaintiffs pursuant

               to the CBA, Trust Agreements, Settlement Agreement and 29 U.S.C. §

               1132(g)(2)(D).

B.    The Plaintiffs have such other and further relief as the Court may deem just and equitable

      all at the cost of Defendants GLOBAL BUILDERS and GRATACE pursuant to 29 U.S.C.

      § 1132(g)(2)(E).




                                           Page 3 of 4
 Respectfully Submitted,

 PENSION FUND OF CEMENT MASONS’
 UNION LOCAL UNION NO. 502 et al.

 /s/ Jeffrey A. Krol – 6300262
 One of Plaintiffs’ Attorneys
 Johnson & Krol, LLC
 311 S. Wacker Dr., Suite 1050
 Chicago, IL 60606
 (312) 757-5465
 krol@johnsonkrol.com




Page 4 of 4
